JELKE, J.
For the facts in this ease see Schlemmer Co. v. Furniture Co. 15 Dec. 92, affirmed.
We are of opinion that when Kirby alley was accepted by the city of Cincinnati under the amended dedication it' became and was a public way, and the premises occupied by the Oliver Schlemmer Company abutting on it became invested with an appurtenant easement in the same, which was not and could not be destroyed by the proceedings for a public vacation. Neither has there been any conduct or laches on the part of the plaintiff to create an estoppel in pais. This being so, the proposed wall which defendant admits it purposes to build is such a trespass upon the private property rights of plaintiff as to entitle plaintiff to ah injunction without compelling him to submit and bring his action at law for damages.
A decree for injunction may be had herein by plaintiff, and the same general order made as was made by the court below.
Swing and Giffen, JJ., concur.